* * * * * * * * * * *
And it appearing to the Commission that the minor children Avery Allen Evans and Devin John Muller reside in South Carolina and that the parties have agreed that the maternal grandmother, Catherine Evans, who resides in Mecklenburg County, North Carolina, is a fit and proper person to be appointed by the Clerk of Court of Mecklenburg County as guardian to receive benefits in North Carolina for Avery Allen Evans and Devin John Muller. And it appearing further that that parties have agreed that Melvin McLemore is a fit and proper person to be appointed conservator by the Clerk of Court in the county in which the minor children Justin Lamar Muller and Carnell Antonio Muller reside.
NOW THEREFORE Paragraph 3 of the October 27, 2005, Opinion and Award is hereby AMENDED as follows:
"3. All benefit payments to the minor children Avery Allen Evans and Devin John Muller shall be made for the use, benefit and maintenance of said minor children to Catherine Evans or other appropriate person appointed as guardian by the Mecklenburg County Clerk of Court. All benefit payments to the minor children Justin Lamar Muller and Carnell Antonio Muller shall be made for the use, benefit and maintenance of said minor children to Melvin McLemore or other appropriate person appointed as conservator by the Clerk of Court in the county in which the children reside in South Carolina. All benefits accrued up to and including the filing date of this Opinion and Award shall be paid in a lump sum."
All other portions of the October 27, 2005, Opinion and Award shall STAND AS WRITTEN.
This 2 day of June 2006.
                                      S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER